COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION


Cause Number:               01-19-00009-CV
Trial Court Cause
Number:                     2018-45639
                            Pro Publica, Inc. and Charles Ornstein, Hearst Newspapers, LLC d/b/a The Houston
Style:                      Chronicle and Mike Hixenbaugh
                            v Dr. O. Howard Frazier
Date motion filed*:                December 11, 2019
Type of motion:                    Motion for Withdrawal of Counsel–Michael Huerta
Party filing motion:               Appellee
Document to be filed:

Is appeal accelerated?       YES         NO

Ordered that motion is:

              Granted
                     If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature:         /s/ Sherry Radack
                            Acting individually         Acting for the Court


Date: December 19, 2019